DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150 mentioned in paragraph [0022]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: dimension L1 which denoted “length of the upstream end 160” according to paragraph [0023] and dimension L2 which denoted “length of the downstream end 162” according to paragraph [0023].  In figure 3, L1 is associated with 162 and L1 is associated with 160 (opposite of what is disclosed in paragraph [0023].  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “helical trajectory” in claim 16 and “a rotor assembly (120), and a threshing section” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the one or more blades … have a helical trajectory” in claim 16; “a rotor assembly, and a threshing section” in claim 17.  Note that only the Prior Art rejections in FIGS.1-2 show the claimed helical trajectory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flickinger et al. (US 2020/404849 A1) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Flickinger et al. discloses a threshing section for a combine harvester, the threshing section (see FIG.1 and FIG.2 attached below) comprising: 
a rotor (64 in FIG.1; 120 in FIG.2) having an axis of rotation (A or B), a downstream end and an upstream end, the upstream end including one or more blades (32 or 127); 

an annular space (52 or g) formed between a swept profile of the blades and an interior surface of the transition cone through which crop is introduced into the threshing section, 10wherein a cross-sectional area of the annular space  which is measured in a radial direction, is substantially constant along at least a portion of a length of the swept profile (se attached and annotated FIG2 below).   

    PNG
    media_image1.png
    894
    810
    media_image1.png
    Greyscale


Regarding claims 2, 6-16, Flickinger et al. further discloses the constant cross-sectional area of the annular space (as shown in FIG.2 above; see also FIG.1) being defined according to claims 2, 7, 9-11, and 15;

the transition cone (134) has a semi-conical shape and is attached to a rotor cage (24), per claims 12-13;
the swept profile of the blades faces the interior surface of the transition cone, per claim 14;  
the one or more blades (32 or 127) extend outwardly from the axis of rotation and appears to have a helical trajectory, per claim 16.

Regarding claims 17 and 18, Flickinger et al. discloses a combine harvester comprising: 
a crop feeder assembly (110 in FIG.2), a rotor assembly (120), and a threshing section (see FIG.2), 20said threshing section being defined similar to claims 1 and 2 as disclosed above.


Claim(s) 1, 2, and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanis et al. (US 6,830,512 B2).
Regarding claim 1, Tanis et al. discloses a threshing section for a combine harvester, the threshing section (see FIG.2 annotated and attached below) comprising: 
a rotor (64) having an axis of rotation (A), a downstream end and an upstream end, the upstream end including one or more blades (32) for moving crop downstream in a direction of 5crop flow; 
a transition cone (impeller shroud 25) at least partially surrounding the upstream end of the rotor and the blades; and 


    PNG
    media_image2.png
    787
    658
    media_image2.png
    Greyscale


Regarding claims 2, 6-16, Tanis et al. further discloses the constant cross-sectional area of the annular space (52; shown in FIG.2 above) being defined according to claims 2, 7, 9-11, and 15;
the shape of the upstream portion and downstream portion of the swept profile (see FIG.2 above) defined according to claims 6 and 8;
the transition cone (25) has a semi-conical shape and is attached to a rotor cage (24), per claims 12-13;
the swept profile of the blades faces the interior surface of the transition cone, per claim 14;  
the one or more blades (32) extend outwardly from the axis of rotation and to have a helical trajectory (see FIG.3), per claim 16.

Regarding claims 17 and 18, Tanis et al. discloses a combine harvester comprising: 
a crop feeder assembly (21 in FIG.2), a rotor assembly (64), and a threshing section (FIG.2 above), 20said threshing section being defined similar to claims 1 and 2 as disclosed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 3-5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flicklinger et al. or Tanis et al., as applied to claim 1 above, and further in view of Underwood (US 4,489,733).
Regarding claim 153, both Flickinger et al. and Tanis et al. each discloses the threshing section of claim 1, further except for recesses defined on an edge of each blade of the one or more blades, the recesses being oriented to face the interior surface of the transition cone.  
Underwood teaches that it is old and well known to provide recesses (“protuberances” on rasp bar 57) on a blade equivalent (rasp bar 57) of a threshing section in order “to push the crop rearwardly” (col.3, lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of the transition cone of Flickinger et al. or Tanis et al. to include recesses as taught by Underwood in order to help push the crop rearwardly towards the threshing section.

Regarding claim 4, the combination of Flickinger et al. and Tanis et al. and Underwood further discloses the threshing section of claim 3, wherein each recess is semicircular (See FIG.1 of Underwood).

Regarding claim 5, the combination further discloses the threshing section of claim 4, wherein a diameter and depth of the recesses 20progressively increase in the downstream direction.  Due to lack of criticality for the recesses as the recesses are optional (according to Applicant’s paragraph [0027]), it is noted that a change in the size of a prior art device is a mere design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recesses to the desired sizes in order to achieve the desired result when pushing the crop rearwardly.

Regarding claims 19 and 20, claims 19 and 20 recite similar limitations as claims 3-5 and are therefore rejected using the same art and rationale as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanis (US 5,257,959).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671